PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/557,143
Filing Date: 30 Aug 2019
Appellant(s): Ghosh, Subham



__________________
Matthew C. Goeden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. Claims 1 and 5-12 are patentable under 35 U.S.C. §103 over Hou et al. (U.S. Pat. App. Pub. No. 2014/0107723) in view of Stegemann et al. (U.S. Pat. App. Pub. No. 2008/0103539)

Appellant  argues that the cited art  fails to teach or suggest a tissue-piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver cardiac therapy to, or sense electrical activity of, the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient’s heart and a controller configured to deliver the calibrated pacing therapy to the left ventricle in the basal and/or septal region of the left ventricular myocardium using at least the tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient’s heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body as recited in independent claim 1. The examiner respectfully disagrees with the appellants arguments for the following reasons:
Independent claim1 as recited is directed to an implantable medical device comprising inter alia a tissue-piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver cardiac therapy to, or sense electrical activity of, the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient’s heart. The language implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body is interpreted as intended use of how the tissue piercing electrode is to be implanted into the heart so that the target location to deliver the cardiac therapy to, or sense electrical activity of is the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient’s heart. 
Hou teaches a tissue piercing electrode (e.g. 312 Fig 3A,B) that pierces through the ventricular septum (e.g. 300 Fig 1, 350 Fig. 3C). In Fig. 1 (reproduced below) and Fig. 3C (reproduced below) Huo teaches that the tissue piercing electrode of the LIMD (e.g. 300 Fig.1 and 350 Fig.3C) is implanted through the right atrial endocardium (The endocardium is the innermost layer of the tissue that lines the chamber of the heart as cited in https://medical-dictionary.thefreedictionary.com/) and the central fibrous body (The central fibrous body is the fibrous area where the aortic, mitral and tricuspid valves 

    PNG
    media_image2.png
    679
    484
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    692
    443
    media_image3.png
    Greyscale

Huo teaches throughout its specifications that the LIMDs are located such that the base of the LIMD in a local chamber is secured to the septal wall that separates the local chamber from the adjacent chamber the adjacent chamber having distal wall tissue, with respect to the local chamber. A first electrode is provided on the base and extending outward such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a distal activation site within the conduction network of the adjacent chamber and thus when the stimulation is provided the stimulation pulses are delivered to the distal and local activation sites (e.g. [0024], [0076]). 


	The examiner relied on Stegeman’s teachings to show that it is well known to calibrate therapy for a plurality of heart rates and AV delays and therefore when the controller of Huo is modified with Stegeman’s teachings, the controller of Huo is capable of providing a calibrated pacing therapy to the left ventricle in the basal and/or septal region of the left ventricular myocardium using the tissue piercing electrode of the LIMDs of Fig 1 and 3C as claimed.
 For these reasons the appellant’s arguments are not persuasive and the rejection of the claim is maintained.
Due to the reasons discussed above, the rejection of dependent claims 5-12 is also maintained.
B. Claims 2-4 are patentable under 35 U.S.C. §103 over Hou et al. (U.S. Pat. App. Pub. No. 2014/0107723) in view of Stegemann et al. (U.S. Pat. App. Pub. No. 2008/0103539) and Gillberg et al. (U.S. Pat. App. Pub. No. 2016/0045744)
Due to the reasons discussed above, the rejection of dependent claims 2-4 is also maintained.
For the above reasons, it is believed that the rejections should be sustained.


/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

Conferees: SPE NIKETA PATEL, PRIMARY EXAMINER CATHERINE KUHLMAN

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792       
                                                                                                                                                                                                 
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.